      Case 3:16-cv-01438-JPW Document 103 Filed 06/04/20 Page 1 of 2




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
TARIQ WYATT,                          : Civil No. 3:16-CV-01438
                                      :
           Plaintiff,                 :
                                      :
           v.                         : Judge Jennifer P. Wilson
                                      :
LIEUTENANT BUTTS, et al.,             :
                                      :
                                      :
           Defendants.                : Magistrate Judge Joseph F. Saporito, Jr.
                                    ORDER
     AND NOW, on this 4th day of June, 2020, for the reasons set forth in the

accompanying memorandum, IT IS ORDERED AS FOLLOWS:

  1. The report and recommendation issued by United States Magistrate Judge

     Joseph F. Saporito, Jr. (Doc. 94) is ADOPTED IN ITS ENTIRETY.

  2. The parties’ objections (Docs. 95, 97) are OVERRULED.

  3. Wyatt’s Fifth Amendment and Fourteenth Amendment claims are

     DISMISSED WITH PREJUDICE pursuant to 28 U.S.C. §

     1915(e)(2)(B)(ii) and 28 U.S.C. § 1915A(b)(1).

  4. Defendants’ motion for summary judgment (Doc. 85) is DENIED IN

     PART AND GRANTED IN PART. The motion is denied with respect to

     Plaintiff’s retaliation claims and granted in all other respects. Accordingly,

     Defendants are granted summary judgment as to Plaintiff’s excessive force,

     access to courts, medical care, and conditions of confinement claims.


                                         1
    Case 3:16-cv-01438-JPW Document 103 Filed 06/04/20 Page 2 of 2




5. A status conference is scheduled for June 24, 2020 at 10:30 a.m. to discuss

   a schedule for the remainder of this case. The conference will be by

   telephone. Counsel for Plaintiff shall initiate the call by calling chambers at

   (717) 221-3970 after all parties are on the line.

                                    s/Jennifer P. Wilson
                                    JENNIFER P. WILSON
                                    United States District Court Judge
                                    Middle District of Pennsylvania




                                       2
